DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wu Qianqian on 7/28/2022.
The application has been amended as follows: 
Claims 1-6 have been cancelled.

Allowable Subject Matter
Claims 7-11 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art does not disclose or suggest, a device for simulating current flow based on an AC electroluminescent power cord, comprising: six insulated electrode wires, a luminescent layer, a transparent or translucent plastic layer, a three-way AC output driver, and a power plug; and the three-way AC output driver alternately and circularly energizes a first electroluminescent power cord, a second electroluminescent power cord and a third electroluminescent power cord in a period, in which only one AC electroluminescent power cord of the first AC electroluminescent power cord, the second AC electroluminescent power cord and the third AC electroluminescent power cord is energized, and the other AC electroluminescent power cords of the first AC electroluminescent power cord, the second AC electroluminescent power cord and the third AC electroluminescent power cord are not energized at the same time, so that the first AC electroluminescent power cord, the second AC electroluminescent power cord and the third AC electroluminescent power cord alternately and circularly emit light in a period and then go out, as required in combination with other limitations of this claim.
Regarding claim 8, the prior art does not disclose or suggest a device for simulating current flow based on an AC electroluminescent power cord, comprising: a luminescent layer, a transparent or translucent plastic layer, a multi-way AC output driver, and a power plug; wherein  at least four insulated electrode wires form a three-phase AC electroluminescent power cord; wherein at least one insulated electrode wire of the at least four insulated electrode wires is used as a neutral wire or a live wire to serve as an axis, and the other insulated electrode wires of the at least four insulated electrode wires are used as live wires or neutral wires, and the other insulated electrode wires of the at least four insulated electrode wires are wound around the axis to form the three-phase AC electroluminescent power cord; or at least three neutral wires have the same number with at least three live wires, and the at least three neutral wires and the at least three live wires are alternately arranged and are directly stranded to form the three-phase AC electroluminescent power cord; wherein the luminescent layer is coated on the three-phase AC electroluminescent power cord; the transparent or translucent plastic layer is coated on the luminescent layer; two ends of the three-phase AC electroluminescent power cord are respectively connected to the multi-way AC output driver and the power plug; wherein the neutral wires or the live wires of the three-phase AC electroluminescent power cord are conducted with neutral wires or live wires of a single-phase AC power supply; at least three insulated electrode wires serving as the live wires or the neutral wires are conducted with live wires of the single-phase AC power supply in a period in turn via the multi-way AC output driver, and only one of the at least three insulated electrode wires serving as the live wire or the neutral wire is in a conducting state, as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WANG et al. (US 20170211803), JIANG et al. (US 20170130906), Yin (US 20170046930) and (US 20080277135) and Zhengkai (US 20040144558) each discloses a device for simulating current flow based on an AC electroluminescent power cord, similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831